Exhibit 10.16


Amendment to Services Agreement of Karel Huijser




The parties to this agreement, Karel Huijser, Tennant Company and Tennant N.V.,
hereby memorialize in writing that as of November 1, 2006, Tennant N.V. assumed
Tennant Company’s obligations under the Services Agreement between Tennant
Company and Mr. Huijser, which was dated as of 1 November 2006 (“Services
Agreement”), as a result of which Tennant N.V. became the employer under the
Services Agreement.


The takeover by Tennant N.V. was not intended to and did not change the contents
of the Services Agreement and all other terms and conditions of the Services
Agreement are not affected by this Amendment except to the extent that those
covenants made by Mr. Huijser to Tennant Company, including Section 13, “Certain
Covenants of Executive,” also apply to Tennant N.V.


As drawn up in three originals and signed in the locations and on the dates
shown below:
 
Signed by Mr. Huijser
 
 
 
 
         
/s/ Karel Huijser
 
December 17, 2008
 
Minneaplis, MN
Karel Huijser
Vice President, International
   Date    Location            Signed by Tennant Company                  
/s/ Thomas Dybsky
 
December 17, 2008
 
Minneaplis, MN
Thomas Dybsky
Vice President, Administration
  Date    Location            Signed by Tennant N.V.                  
/s/ Heidi M. Hoard
 
December 17, 2008
 
Minneaplis, MN
Heidi M. Hoard
Director
 
Date
   Location

